Filed 02/18/20                                        Case 19-15277                                                 Doc 73

                  15
                  BLANK ROME LLP
            1     Cheryl S. Chang (SBN 237098)
            2     Chang@BlankRome.com
                  2029 Century Park East, 6th Floor
            3     Los Angeles, CA 90067
                  Telephone:    424.239.3400
            4     Facsimile:    424.239.3434
            5
                  Gregory F. Vizza (pro hac vice pending)
            6     Vizza@BlankRome.com
                  One Logan Square
            7     130 North 18th Street
                  Philadelphia, PA 19103
            8     Telephone:     215.569.5500
                  Facsimile:     215.569.5555
            9

           10     Attorneys for Interested Party,
                  Bimbo Bakeries USA, Inc.
           11

           12                                UNITED STATES BANKRUPTCY COURT

           13                     EASTERN DISTRICT OF CALIFORNIA, FRESNO DIVISION

           14

           15                                                    )
                  In re:                                         )   Case No. 19-15277-B-11
           16                                                    )
                  SVENHARD’S SWEDISH BAKERY,                     )   DC No. BR-001
           17
                                                                 )
           18                            Debtor and              )   Chapter 11
                                         Debtor in Possession.   )
           19                                                    )   REPLY IN FURTHER SUPPORT OF
                                                                 )   BIMBO BAKERIES USA, INC.’S MOTION
           20                                                    )   FOR TURNOVER OF FUNDS HELD BY
                                                                 )   THE DEBTOR THAT ARE NOT
           21
                                                                 )   PROPERTY OF THE ESTATE
           22                                                    )
                                                                 )   Date:        February 25, 2020
           23                                                    )   Time:        9:30 a.m.
                                                                 )   Dep’t:       B
           24                                                    )   Location:    Robert E. Coyle U.S. Courthouse
                                                                 )                2500 Tulare Street,
           25
                                                                 )                Suite 2501, Courtroom 13
           26                                                    )                Fresno, CA 93721
                                                                 )
           27                                                    )
           28
                 147023.01603/122619239v.7
                                     REPLY IN FURTHER SUPPORT OF BIMBO BAKERIES USA, INC.’S MOTION
                             FOR TURNOVER OF FUNDS HELD BY THE DEBTOR THAT ARE NOT PROPERTY OF THE ESTATE
Filed 02/18/20                                                      Case 19-15277                                                                                      Doc 73



                                                                     TABLE OF CONTENTS
            1
                                                                                                                                                              Page
            2

            3     I.     INTRODUCTION ............................................................................................................... 1
                  II.    ARGUMENT ....................................................................................................................... 2
            4
                            A.     Bimbo’s Motion Requests a Determination that the Debtor Holds the Funds in
            5                      Trust ......................................................................................................................... 2

            6               B.     Bimbo Has Standing as Owner of the Funds to Demand Their Turnover ............... 2
                            C.     There is no Mutuality to Support the Debtor’s Alleged Setoff Rights Against
            7                      Bimbo and CCBC .................................................................................................... 4
            8               D.     The Funds Were Transferred to the Debtor By Mistake After Its Operations
                                   Were Taken Over by the CCBC .............................................................................. 6
            9
                            E.     The Funds Are Traceable Because the Debtor’s Filings Establish That They
           10                      Remain in Its General Operating Account ............................................................... 8

           11               F.     Returning Property Owned by Bimbo That Was Never Property of the Estate
                                   Will Not Violate the Bankruptcy Code’s Priority Scheme ...................................... 9
           12     III. CONCLUSION .................................................................................................................. 11
           13

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28
                 147023.01603/122619239v.7                                                  i
                                         REPLY IN FURTHER SUPPORT OF BIMBO BAKERIES USA, INC.’S MOTION
                                 FOR TURNOVER OF FUNDS HELD BY THE DEBTOR THAT ARE NOT PROPERTY OF THE ESTATE
Filed 02/18/20                                                     Case 19-15277                                                                            Doc 73



                                                                 TABLE OF AUTHORITIES
            1
                                                                                                                                                  Page(s)
            2

            3     Cases

            4     Biggs v. Stovin (In re Luz Int’l, Ltd.),
                   219 B.R. 837 (B.A.P. 9th Cir. 1998)........................................................................................... 4,5
            5
                  Depot, Inc. v. Caring for Montanans, Inc.,
            6      915 F.3d 643 (9th Cir.), cert. denied, 140 S. Ct. 223 (2019) ..........................................................8
            7     Faasoa v. Army & Air Force Exch. Serv. (In re Faasoa),
            8      576 B.R. 631 (Bankr. S.D. Cal. 2017) ............................................................................................5

            9     Golden Mortg. Fund #14 v. Kennedy (In re Golden Triangle Capital, Inc.),
                   171 B.R. 79 (B.A.P. 9th Cir. 1994)...............................................................................................10
           10
                  In re Charlton,
           11       389 B.R. 97 (Bankr. N.D. Cal. 2008) ...........................................................................................10
           12     Mitsui Manufacturers Bank v. Unicom Computer Corp. (In re Unicom Computer
                   Corp.),
           13
                   13 F.3d 321 (9th Cir. 1994) ..................................................................................................2, 3, 10
           14
                  Newbery Corp. v. Fireman’s Fund Ins. Co.,
           15      95 F.3d 1392 (9th Cir. 1996) ..........................................................................................................4

           16     Sobel Bldg. Dev. Partners v. Broach (In re Sexton),
                   166 B.R. 421 (Bankr. N.D. Cal. 1994) ...............................................................................2, 3, 4, 5
           17
                  Taylor Assocs. v. Diamant (In re Advent Mgmt. Corp.),
           18      178 B.R. 480 (B.A.P. 9th Cir. 1995), aff’d, 104 F.3d 293 (9th Cir. 1997) .............................3, 8, 9
           19
                  Toys “R” Us, Inc. v. Esgro, Inc. (In re Esgro, Inc.),
           20      645 F.2d 794 (9th Cir. 1981) ..........................................................................................................5

           21     United States v. Pegg,
                   782 F.2d 1498 (9th Cir. 1986) ..................................................................................................3, 10
           22
                  Weststeyn Dairy 2 v. Eades Commodities Co.,
           23      280 F. Supp. 2d 1044 (E.D. Cal. 2003)...........................................................................................3
           24
                  Zavala v. Kruse-W., Inc.,
           25      398 F. Supp. 3d 731 (E.D. Cal. 2019).............................................................................................8

           26     Statutes

           27     Cal. Civ. Code § 2223 .................................................................................................................. 3, 4

           28
                 147023.01603/122619239v.7                                               ii
                                        REPLY IN FURTHER SUPPORT OF BIMBO BAKERIES USA, INC.’S MOTION
                                FOR TURNOVER OF FUNDS HELD BY THE DEBTOR THAT ARE NOT PROPERTY OF THE ESTATE
Filed 02/18/20                                                     Case 19-15277                                                                             Doc 73



                  Cal. Civ. Code § 2224 .......................................................................................................................3
            1
                  California Civil Code Sections 2223 and 2224 ............................................................................ 2, 3
            2

            3

            4

            5

            6

            7

            8

            9

           10

           11

           12

           13

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28
                 147023.01603/122619239v.7                                               iii
                                        REPLY IN FURTHER SUPPORT OF BIMBO BAKERIES USA, INC.’S MOTION
                                FOR TURNOVER OF FUNDS HELD BY THE DEBTOR THAT ARE NOT PROPERTY OF THE ESTATE
Filed 02/18/20                                            Case 19-15277                                                            Doc 73




            1               In further support of Bimbo Bakeries USA, Inc.’s Motion for Turnover of Funds Held by

            2     the Debtor That Are Not Property of the Estate [Docket No. 42] (the “Motion”)1 and in response

            3     to the Debtor’s Opposition to Bimbo Bakeries USA, Inc.’s Motion for Turnover of Funds Held

            4     by the Debtor That Are Not Property of the Estate [Docket No. 65] (the “Opposition”), Bimbo

            5     Bakeries USA, Inc. (“Bimbo”) files this reply and respectfully states as follows:

            6     I.        INTRODUCTION

            7               The Debtor is wrongfully withholding $732,943.92 Bimbo mistakenly transferred to the

            8     Debtor prior to the Petition Date. The Debtor should have either returned the Funds to Bimbo

            9     before it filed for bankruptcy, i.e., when it received the payments knowing that it had ceased

           10     operations and did not provide any goods or services to Bimbo for which payment was due, or

           11     agreed to a consent order after the Petition Date when it received Bimbo’s letter requesting

           12     turnover. Instead, the Debtor never alerted Bimbo of any of the thirty payments it received in

           13     error and now asserts these funds should secure setoff rights against both a single $29,881.34

           14     invoice allegedly owed to it by Bimbo, and the Debtor’s contingent, unliquidated, and

           15     unasserted claims against CCBC, one of Bimbo’s creditors.

           16               After forcing Bimbo to seek relief from this Court in a matter that already should have

           17     been resolved without the need for litigation, the Debtor is trying to further delay returning the

           18     Funds to Bimbo. The Debtor’s myriad arguments are baseless and serve only to waste estate

           19     resources. The Funds belong to Bimbo, not the Debtor. The Debtor cannot setoff against

           20     property that should be held in constructive trust because there is no mutuality of debts; it cannot

           21     hijack the Funds to fund litigation against a third party or secure its claim against a third party

           22     that does not have (and has not asserted) an interest in the Funds; and it cannot hide the Funds

           23     after its own filings with this Court conclusively demonstrate they remain untouched in its

           24     general operating account. Accordingly, the Funds must be excluded from the estate and turned

           25     over to Bimbo.

           26
                  1
           27          Initially capitalized terms used, but not defined herein shall have the meanings given to them in Bimbo’s
                       Memorandum of Points and Authorities [Docket No. 43] filed in support of the Motion.
           28
                 147023.01603/122619239v.7                                  1
                                      REPLY IN FURTHER SUPPORT OF BIMBO BAKERIES USA, INC.’S MOTION
                              FOR TURNOVER OF FUNDS HELD BY THE DEBTOR THAT ARE NOT PROPERTY OF THE ESTATE
Filed 02/18/20                                       Case 19-15277                                                 Doc 73




            1     II.     ARGUMENT

            2             A.    Bimbo’s Motion Requests a Determination that the Debtor Holds the Funds in

            3                   Trust.

            4             The Debtor’s argument that Bimbo’s Motion should have requested both that the Court

            5     impose a constructive trust over the Funds in favor of Bimbo and order the Debtor to turn over

            6     the Funds to Bimbo makes a distinction without a difference. Bimbo’s Motion asserts that the

            7     Funds should be held in trust, discusses the law governing when and how constructive trusts

            8     arise and are imposed, and alleges facts supporting the relief requested. Bimbo’s Motion

            9     necessarily requests a determination that the Funds are held in trust. The Debtor’s form-over-

           10     substance argument does not establish grounds for denial of Bimbo’s Motion.

           11             B.    Bimbo Has Standing as Owner of the Funds to Demand Their Turnover.

           12             The Debtor makes a baseless argument that Bimbo lacks standing because Central

           13     California Baking Company (“CCBC”) is the equitable owner of the trust. CCBC is Bimbo’s

           14     creditor with a right to payment from Bimbo generally, not a right to payment from the Funds

           15     specifically. Indeed, the Debtor’s own citation undermines its argument: “only the equitable

           16     owner of the trust res may obtain a constructive trust, not a creditor of the equitable owner.”

           17     See Sobel Bldg. Dev. Partners v. Broach (In re Sexton), 166 B.R. 421, 425 (Bankr. N.D. Cal.

           18     1994) (emphasis added) (citing Cal. Civ. Code §§ 2223–24). Bimbo owns the Funds and the

           19     identity of the intended recipient of the Funds is irrelevant, particularly where the intended

           20     recipient is Bimbo’s creditor.

           21             The Debtor’s citation to California Civil Code Sections 2223 and 2224 is also a red

           22     herring. Bimbo’s request for relief is founded on those statutes, which form the basis for the

           23     legal principles discussed in Mitsui Manufacturers Bank v. Unicom Computer Corp. (In re

           24     Unicom Computer Corp.), 13 F.3d 321 (9th Cir. 1994). See Mitsui, 13 F.3d at 325 (“California

           25     law provides for the imposition of a constructive trust in a situation involving simple negligence

           26     on the part of a debtor who wrongfully detains another’s property. See Cal.[ ]Civ.[ ]Code §§

           27

           28
                 147023.01603/122619239v.7                          2
                                     REPLY IN FURTHER SUPPORT OF BIMBO BAKERIES USA, INC.’S MOTION
                             FOR TURNOVER OF FUNDS HELD BY THE DEBTOR THAT ARE NOT PROPERTY OF THE ESTATE
Filed 02/18/20                                               Case 19-15277                                                                 Doc 73




            1     2223, 2224 . . . .”). Bimbo cites and relies upon Mitsui in its Memorandum of Points and

            2     Authorities.

            3               Sections 2223 and 2224 merely “codified the definition of a constructive trust” under

            4     California law.2 Taylor Assocs. v. Diamant (In re Advent Mgmt. Corp.), 178 B.R. 480, 486

            5     (B.A.P. 9th Cir. 1995), aff’d, 104 F.3d 293 (9th Cir. 1997). “[I]n order to provide the necessary

            6     flexibility for applying an equitable doctrine to individual cases, sections 2223 and 2224 must be

            7     interpreted as stating general principles for a court’s guidance.” United States v. Pegg, 782 F.2d

            8     1498, 1501 (9th Cir. 1986) (emphasis added). The distinction between the two sections is

            9     immaterial when analyzing Bimbo’s request for relief (although Bimbo’s entitlement arises

           10     under Section 2223 as the owner of the Funds).3 Under both sections, the standard for imposition

           11     of a constructive trust is the same—”[a] constructive trust may be imposed where the court

           12     finds: (1) the existence of a res (property or some interest in property); (2) the right of a

           13     complaining party to that res; and (3) some wrongful acquisition or detention of the res by

           14     another party who is not entitled to it.” Weststeyn Dairy 2 v. Eades Commodities Co., 280 F.

           15     Supp. 2d 1044, 1084 (E.D. Cal. 2003).

           16               Bimbo has proven each of these three elements. First, the existence of the trust res is

           17     undisputed. The Debtor is holding the Funds in its deposit account. Second, Bimbo is plainly the

           18     equitable owner of the funds for the uncontroverted reasons set forth in the Motion. The

           19     Debtor’s only argument to dispute this element alleges Bimbo is not the equitable owner of the

           20     Funds because they were intended to be paid to CCBC. As discussed above, however, CCBC is

           21

           22     2
                      Section 2223 provides, in full: “One who wrongfully detains a thing is an involuntary trustee thereof, for the
                      benefit of the owner.” Cal. Civ. Code § 2223. Section 2224 provides, in full: “One who gains a thing by fraud,
           23         accident, mistake, undue influence, the violation of a trust, or other wrongful act, is, unless he or she has some
                      other and better right thereto, an involuntary trustee of the thing gained, for the benefit of the person who
           24         would otherwise have had it.” Cal. Civ. Code § 2224.
                  3
           25         See also, e.g., Sobel, 166 B.R. at 425 n.2 (“The difference between the wording of these two statutes—§ 2223
                      applying when property is wrongfully ‘detained’ . . . § 2224 applying when property is wrongfully ‘gained’—
           26         is presumably based on the conclusion that it would be inappropriate to call one seeking to impose a
                      constructive trust on property wrongfully ‘gained’ by another the ‘owner’ of the property.”). However, to the
           27         extent the Court determines Bimbo’s right to relief instead arises under Section 2224, Bimbo argues it is
                      entitled to relief thereunder in the alternative.
           28
                 147023.01603/122619239v.7                                     3
                                      REPLY IN FURTHER SUPPORT OF BIMBO BAKERIES USA, INC.’S MOTION
                              FOR TURNOVER OF FUNDS HELD BY THE DEBTOR THAT ARE NOT PROPERTY OF THE ESTATE
Filed 02/18/20                                       Case 19-15277                                                  Doc 73




            1     a creditor with a right to payment from Bimbo generally and is not entitled to the Funds

            2     specifically. See Sobel, supra. Third, the Debtor is not entitled to detain the Funds because the

            3     Funds were sent to the Debtor as a result of a good faith mistake and not as payment for any

            4     goods or services provided to Bimbo. Notwithstanding its contrary arguments, the Debtor’s

            5     detention of the Funds is wrongful, as discussed in detail below. For these reasons, Bimbo has

            6     satisfied the standard for this Court to impose a constructive trust over the Funds under Section

            7     2223 and is entitled to its requested relief, including turnover of the Funds.

            8             C.    There is no Mutuality to Support the Debtor’s Alleged Setoff Rights Against

            9                   Bimbo and CCBC.

           10             The Debtor erroneously argues it (1) “has full ownership – legal and equitable – to the

           11     funds” and (2) is entitled to detain the Funds based on what appears to be alleged setoff rights

           12     against both (a) $29,881.34 allegedly owed to the Debtor by Bimbo and (b) contingent,

           13     unliquidated, and unasserted claims against CCBC and its affiliates, including United States

           14     Bakery (“USB”). See Opp’n 3–4. These arguments fail because in each scenario there is no

           15     mutuality of debts between either the Debtor and Bimbo or the Debtor and CCBC/USB.

           16             Setoff “allows entities that owe each other money to apply their mutual debts against

           17     each other.” Newbery Corp. v. Fireman’s Fund Ins. Co., 95 F.3d 1392, 1398 (9th Cir. 1996)

           18     (emphasis added). Accepting the Debtor’s argument that it owns the Funds undermines any

           19     alleged setoff rights against either Bimbo or CCBC/USB because the Debtor’s alleged

           20     ownership of the Funds cannot constitute a debt to either Bimbo or CCBC/USB. The Debtor

           21     cannot setoff the Funds while it purports to hold the Funds for itself as owner rather for the

           22     benefit of either Bimbo or CCBC.

           23             However, the Debtor also cannot effectuate a setoff against property that it holds in a

           24     constructive trust because (again) there is no mutuality of debts. Mutuality requires that “(1) the

           25     debts must be in the same right; (2) the debts must be between the same individuals; and (3)

           26     those individuals must stand in the same capacity.” Biggs v. Stovin (In re Luz Int’l, Ltd.), 219

           27     B.R. 837, 845 (B.A.P. 9th Cir. 1998). The “capacity” requirement refers to the nature of the

           28
                 147023.01603/122619239v.7                           4
                                     REPLY IN FURTHER SUPPORT OF BIMBO BAKERIES USA, INC.’S MOTION
                             FOR TURNOVER OF FUNDS HELD BY THE DEBTOR THAT ARE NOT PROPERTY OF THE ESTATE
Filed 02/18/20                                              Case 19-15277                                                                 Doc 73




            1     relationship between the parties. Id. at 847–48. “Thus, where a debt arises from a fiduciary duty

            2     or is in the nature of a trust, courts have held that there is no mutuality for setoff purposes.” Id.

            3     at 848 (citing W. Dealer Mgmt., Inc. v. England (In re Bob Richards Chrysler-Plymouth Corp.,

            4     Inc.), 473 F.2d 262 (9th Cir. 1973)).4 Under such circumstances, “setoff will not be permitted

            5     [because] granting it would have the effect of excusing or evading the [fiduciary] obligation.” Id.

            6     (quoting 5 Collier on Bankruptcy, at 553–35 (Alan N. Resnick & Henry J. Sommer eds., 15th

            7     ed. rev.1997)). Accordingly, the Debtor cannot setoff its claims against the Funds because they

            8     should be held in constructive trust and permitting the Debtor to effectuate a setoff would allow

            9     it to evade its fiduciary obligations.

           10               Even accepting the false premise that the Debtor could setoff its claims against property

           11     held in constructive trust, the Debtor’s arguments fail. First, the amount of the Funds

           12     ($732,943.92) is more than 24-times greater than the amount of the invoice ($29,881.34)

           13     allegedly still outstanding and giving rise to the Debtor’s setoff rights against Bimbo. Giving full

           14     effect to the Debtor’s setoff rights against Bimbo would hypothetically result in the Debtor

           15     detaining over 95% of the Funds (i.e., $703,062.58). Second, the Debtor’s contingent,

           16     unliquidated, and unasserted claims against CCBC/USB are irrelevant. CCBC has nothing more

           17     than a general claim against Bimbo (and USB has no claim against Bimbo whatsoever)5 and has

           18     no entitlement to the Funds held by the Debtor in constructive trust for Bimbo’s benefit. See

           19     Sobel, 166 B.R. at 425 (citing Cal. Civ. Code §§ 2223–24) (“[O]nly the equitable owner of the

           20     trust res may obtain a constructive trust, not a creditor of the equitable owner.”). Thus, the

           21     alleged debts are not “between the same individuals” and the Debtor’s claims against

           22     CCBC/USB cannot be setoff against the Funds. See Biggs, 219 B.R. at 845. Tellingly, the

           23
                  4
           24         Accord Faasoa v. Army & Air Force Exch. Serv. (In re Faasoa), 576 B.R. 631, 638 (Bankr. S.D. Cal. 2017);
                      see also Toys “R” Us, Inc. v. Esgro, Inc. (In re Esgro, Inc.), 645 F.2d 794, 797 (9th Cir. 1981) (“[T]here is no
           25         mutuality ‘when the liability of the one claiming a set-off arises from a fiduciary duty or is in the nature of a
                      trust . . . .’”).
           26     5
                      Notably, the Debtor’s schedules disclose claims only against USB and none against CCBC. If the Debtor only
           27         has claims against USB and none against CCBC, the Debtor’s setoff argument is further undermined because
                      there are no circumstances in which claims against USB constitute mutual debts vis-á-vis the Funds.
           28
                 147023.01603/122619239v.7                                     5
                                      REPLY IN FURTHER SUPPORT OF BIMBO BAKERIES USA, INC.’S MOTION
                              FOR TURNOVER OF FUNDS HELD BY THE DEBTOR THAT ARE NOT PROPERTY OF THE ESTATE
Filed 02/18/20                                       Case 19-15277                                                 Doc 73




            1     Debtor cites absolutely no case, statute, or other authority supporting either of its arguments,

            2     because there is none.

            3              Other than its alleged setoff rights, the Debtor presents no defense to Bimbo’s arguments

            4     that the Debtor is wrongfully withholding the Funds. Indeed, the Debtor did not even attempt to

            5     argue that it received the Funds in payment for any goods sold or services rendered, including

            6     the allegedly unpaid $29,881.34 invoice. To the contrary, the Debtor’s CEO stated under penalty

            7     of perjury that the allegedly unpaid invoice “remained due and owing from Bimbo Bakeries to

            8     the Debtor at the time the case was commenced.” See Declaration of David Kunkel in Support of

            9     Debtor’s Opposition to Bimbo Bakeries USA, Inc.’s Motion for Turnover of Funds Held by

           10     Debtor That Are Not Property of the Estate [Docket No. 66] (emphasis added). This statement is

           11     both an affirmative acknowledgement by the Debtor that the Funds were not transferred by

           12     Bimbo to satisfy any outstanding indebtedness owed to the Debtor and an implied

           13     acknowledgement that the Funds were transferred by Bimbo by mistake. The Debtor should not

           14     be permitted to continue to withhold any of the Funds, all of which should be turned over to

           15     Bimbo.

           16              D.   The Funds Were Transferred to the Debtor By Mistake After Its Operations

           17                   Were Taken Over by the CCBC.

           18              Unable to establish any entitlement to the Funds, the Debtor attempts to argue Bimbo’s

           19     payment of $732,943.92 to the Debtor was not a mistake. This argument is implausible on its

           20     face. The Debtor stresses that the payments must have been “intentional,” but it does not suggest

           21     an alternative for Bimbo’s intentions when it transferred the Funds. That is because there is no

           22     explanation other than that the payments were made by mistake, which is confirmed by a closer

           23     examination of the facts leading up to the erroneous payments.

           24              Bimbo conducted business with the Debtor, including placing purchase orders for

           25     various goods made by the Debtor and paying the Debtor’s invoices in the ordinary course, since

           26

           27

           28
                 147023.01603/122619239v.7                          6
                                     REPLY IN FURTHER SUPPORT OF BIMBO BAKERIES USA, INC.’S MOTION
                             FOR TURNOVER OF FUNDS HELD BY THE DEBTOR THAT ARE NOT PROPERTY OF THE ESTATE
Filed 02/18/20                                             Case 19-15277                                                               Doc 73




            1     approximately 2010. See Suppl. Decl. of Erik Sweezey ¶ 3 (the “Suppl. Decl.”).6 However, on

            2     November 3, 2019, the Debtor ceased operating. See id. ¶ 4. On November 8, 2019, Marina

            3     Nave emailed Bimbo from a Svenhards.com email address attaching a letter indicating that

            4     CCBC had assumed possession of the Debtor’s former operating facility and taken over its

            5     operations. See id. On November 14, 2019, Ms. Nave emailed Bimbo attaching a letter

            6     providing updated deposit account information for payment of all CCBC invoices dated after

            7     November 3, 2019. See id.

            8              Each of the erroneous payments to the Debtor were made from November 26, 2019 to

            9     December 16, 2019. See id. ¶ 5. The payments were misdirected to the Debtor during this three-

           10     week period because CCBC’s invoices were issued using a “Svenhard’s” d/b/a and Bimbo’s

           11     accounts payable system directs ACH payments to the company whose name appears on the

           12     invoices being paid. See id. Bimbo did not realize the ACH transfers that were intended to

           13     satisfy CCBC’s invoices were instead directed to the Debtor’s deposit account with Central

           14     Valley Community Bank ending in x8448 (the “Central Valley Account”), because Bimbo was

           15     relying on its accounts payable system that contained incorrect and outdated payment

           16     information. See id.

           17              Upon realizing its mistake on December 16, 2019, Bimbo promptly put a hold on all

           18     payments to the Debtor and updated the information in its accounts payable system with the

           19     proper payment information for CCBC. See id. ¶ 6. At no time during this period were any

           20     payments correctly made to CCBC nor did the Debtor alert Bimbo of the erroneous payments.

           21     See id. Accordingly, it is undeniable that the Funds were transferred to the Debtor by mistake

           22     and its wrongful retention of the Funds gives rise to a constructive trust in favor of Bimbo.

           23

           24
                  6
                      The Supplemental Declaration of Erik Sweezey in Further Support of Bimbo Bakeries USA, Inc.’s Motion for
           25         Turnover of Funds Held by the Debtor That Are Not Property of the Estate is filed contemporaneously with
                      this reply and clarifies that Mr. Sweezey is the Senior Director, Regional Finance of Bimbo and that all facts
           26         set forth in the Supplemental Declaration and in the original Declaration of Erik Sweezey in Support of Bimbo
                      Bakeries USA, Inc.’s Motion for Turnover of Funds Held by the Debtor That Are Not Property of the Estate
           27         [Docket No. 63] are based on his personal knowledge, upon information learned from a review of Bimbo’s
                      books and records, and upon discussions with certain employees of Bimbo. See Suppl. Decl. ¶ 2.
           28
                 147023.01603/122619239v.7                                   7
                                      REPLY IN FURTHER SUPPORT OF BIMBO BAKERIES USA, INC.’S MOTION
                              FOR TURNOVER OF FUNDS HELD BY THE DEBTOR THAT ARE NOT PROPERTY OF THE ESTATE
Filed 02/18/20                                        Case 19-15277                                                 Doc 73




            1             E.     The Funds Are Traceable Because the Debtor’s Filings Establish That They

            2                    Remain in Its General Operating Account.

            3             The Debtor’s filings in this case establish that the Funds remain in its “general operating

            4     account,” where it represents they were deposited when received. See Opp’n 5. The Funds can

            5     be traced pursuant to the “lowest intermediate balance” rule, which provides:

            6                    [I]f a party mingles wrongfully obtained funds with its own funds, and

            7                    disbursements are made from the commingled account, there is a

            8                    presumption that the disbursements were of the party’s own money,

            9                    not trust funds. If the account balance is depleted below the amount

           10                    held in trust, however, the amount withdrawn is treated as lost;

           11                    subsequent deposits do not become trust property; and the beneficiary

           12                    has a trust only as to the amount of the lowest intermediate balance in

           13                    the account.

           14     Advent Mgmt., 178 B.R. at 492 n.5 (citations omitted); accord Depot, Inc. v. Caring for

           15     Montanans, Inc., 915 F.3d 643, 662 (9th Cir.), cert. denied, 140 S. Ct. 223 (2019); Zavala v.

           16     Kruse-W., Inc., 398 F. Supp. 3d 731, 741 n.2 (E.D. Cal. 2019).

           17             Pursuant to the lowest intermediate balance test, there is more than enough information

           18     in the Debtor’s filings in this case to trace the Funds. The Court can take judicial notice of the

           19     following:

           20             •      The Debtor’s Statement of Financial Affairs (the “SOFA”) indicate the Debtor did

           21                    not make any 90-day transfers after it received any of the Funds from Bimbo

           22                    between November 26, 2019 and December 16, 2019. See Statement of Financial

           23                    Affairs for Non-Individuals Filing for Bankruptcy [Docket No. 25] (attached hereto

           24                    as Exhibit “A”).

           25             •      The check register attached to the Debtor’s SOFA lists no transfers initiated after

           26                    the Debtor received any of the Funds from Bimbo. See id.

           27

           28
                 147023.01603/122619239v.7                           8
                                      REPLY IN FURTHER SUPPORT OF BIMBO BAKERIES USA, INC.’S MOTION
                              FOR TURNOVER OF FUNDS HELD BY THE DEBTOR THAT ARE NOT PROPERTY OF THE ESTATE
Filed 02/18/20                                             Case 19-15277                                                               Doc 73




            1              •      The Debtor’s bankruptcy schedules list three checking accounts, including the

            2                     Central Valley Account with a balance of $1,539,442.51 as of December 19, 2019

            3                     (the “Petition Date”) and two other accounts with de minimis balances of $1,660.92

            4                     and $3,422.36. See Schedule A/B: Assets — Real and Personal Property [Docket

            5                     No. 24] (attached hereto as Exhibit “B”).

            6              •      The Debtor is not operating and, as of the date of this filing, has not obtained

            7                     authority from the Court to use or otherwise make any transfers from property

            8                     allegedly belonging to the estate.

            9              •      The Debtor’s monthly operating report for December 2019 confirms it made no

           10                     payments in December and its cash balance at the end of the month remained

           11                     unchanged from the Petition Date.7 See Chapter 11 Monthly Operating Report

           12                     [Docket No. 41] (attached hereto as Exhibit “C”).8

           13     In sum, the Debtor could not have dissipated the Funds because it has made no payments since

           14     receiving them and the balance in its general operating account substantially exceeds the amount

           15     of the Funds. Accordingly, the Funds clearly are traceable. See Advent Mgmt., supra.

           16              F.     Returning Property Owned by Bimbo That Was Never Property of the Estate

           17                     Will Not Violate the Bankruptcy Code’s Priority Scheme.

           18              The Debtor’s argument that turnover of the Funds would violate the Bankruptcy Code’s

           19     policy in favor of a ratable distribution to creditors misconstrues the reason the Funds should be

           20     subject to a constructive trust. The analysis to determine whether “bankruptcy’s policy of ratable

           21     distribution outweighs imposition of a trust . . . . focuses on the legal relationship between the

           22
                  7
                      Although the Debtor’s bankruptcy schedules listed the Central Valley Account, that account does not appear
           23         on its December 2019 monthly operating report, which instead lists two accounts with Wells Fargo Bank,
                      including a general purpose account with a balance of $1,539,467.81 (the “Wells Fargo Account”). It is
           24         unclear why the Debtor opened new bank accounts post-petition and under what authority it did so. It is clear,
                      however, that the Debtor’s transfer of the deposits from the Central Valley Account to the Wells Fargo
           25         Account (the Wells Fargo Account has a marginally higher balance than the Central Valley Account) does not
                      affect Bimbo’s ability to trace the Funds.
           26     8
                      The Debtor has not yet filed its reports for January and February. As the Debtor has not obtained authority to
           27         use or otherwise make any transfers from property allegedly belong to the estate, those reports should also
                      confirm the Debtor has made no payments.
           28
                 147023.01603/122619239v.7                                   9
                                       REPLY IN FURTHER SUPPORT OF BIMBO BAKERIES USA, INC.’S MOTION
                               FOR TURNOVER OF FUNDS HELD BY THE DEBTOR THAT ARE NOT PROPERTY OF THE ESTATE
Filed 02/18/20                                          Case 19-15277                                                  Doc 73




            1     parties.” Golden Mortg. Fund #14 v. Kennedy (In re Golden Triangle Capital, Inc.), 171 B.R.

            2     79, 82 (B.A.P. 9th Cir. 1994). Thus:

            3                     If imposition of a constructive trust is warranted under state law, and if

            4                     the basis for the constructive trust is that [the] debtor did not have a

            5                     beneficial interest in the property in question as of the petition date

            6                     (because the debtor obtained the property by theft, fraud, mistake, or

            7                     upon the implied or express understanding that the debtor held the

            8                     property for another), then a constructive trust may be imposed post-

            9                     petition, removing the property from the bankruptcy estate.

           10     In re Charlton, 389 B.R. 97, 102 (Bankr. N.D. Cal. 2008) (citing Mitsui Mfrs. Bank v. Unicom

           11     Comput. Corp. (In re Unicom Comput. Corp.), 13 F.3d 321, 325 (9th Cir. 1994) (second

           12     emphasis added). Alternatively, “[i]f the debtor was the beneficial owner of the property in

           13     question as of the petition date, and a constructive trust is sought as a remedy for debtor’s

           14     failure to fulfill some obligation, then the claim for constructive trust pending on the petition

           15     date” must be weighed against the interests of the debtor’s creditors. See id. at 103 (emphasis in

           16     original).

           17             This creates a “predicable rule.” Golden Triangle Capital, 171 B.R. at 82. “If no debtor-

           18     creditor relationship exists, a trust will exclude property from the estate” without reference to the

           19     policy of ratable distribution. Id. (citing Mitsui, 13 F.3d at 325). “If, on the other hand, the trust

           20     is imposed as a remedy for a claim, circumstances may warrant treating the claimant as any

           21     other creditor of the debtor, and thus subject to the policy of ratable distribution.” Id.

           22              As discussed above, the Debtor has never had a beneficial interest in the Funds. Bimbo

           23     did not transfer the Funds to the Debtor to satisfy a debt owed to the Debtor and Bimbo is not

           24     seeking imposition of a constructive trust as a remedy to some obligation the Debtor has failed

           25     to fulfill. It simply requests turnover of Funds transferred to the Debtor by mistake, which gives

           26     rise to a constructive trust under controlling Ninth Circuit law. See, e.g., Mitsui, 13 F.3d at 325;

           27     Pegg, 782 F.2d at 1501. Accordingly, the Court should determine the Funds are being held by

           28
                 147023.01603/122619239v.7                             10
                                       REPLY IN FURTHER SUPPORT OF BIMBO BAKERIES USA, INC.’S MOTION
                               FOR TURNOVER OF FUNDS HELD BY THE DEBTOR THAT ARE NOT PROPERTY OF THE ESTATE
Filed 02/18/20                                       Case 19-15277                                                Doc 73




            1     the Debtor in constructive trust for Bimbo’s benefit and, therefore, the Funds do not constitute

            2     property of the estate.

            3             Finally, the Debtor’s argument that “imposition of a constructive trust would deny the

            4     Debtor’s creditors meaningful recovery in favor of CCBC and its affiliates” is illogical and

            5     simply wrong. See Opp’n 5. After turning over the Funds to Bimbo, the Debtor can still pursue

            6     its alleged claims against CCBC and use the proceeds of those claims to fund distributions to its

            7     creditors. The Debtor cannot improperly use the Funds to finance its litigation against CCBC

            8     and secure an otherwise unsecured claim against CCBC with trust funds owned by Bimbo.

            9     III.    CONCLUSION

           10             For the reasons discussed above, the Court should determine that the Funds are being

           11     held by the Debtor in constructive trust for the benefit of Bimbo and Bimbo’s Motion for

           12     turnover of the Funds should be granted.

           13
                                                                    BLANK ROME LLP
           14     Dated: February 18, 2020
           15                                                       By: /s/ Cheryl S. Chang
                                                                       Cheryl S. Chang
           16                                                          Gregory F. Vizza

           17                                                           Attorneys for Interested Party,
                                                                        Bimbo Bakeries USA, Inc.
           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28
                 147023.01603/122619239v.7                         11
                                     REPLY IN FURTHER SUPPORT OF BIMBO BAKERIES USA, INC.’S MOTION
                             FOR TURNOVER OF FUNDS HELD BY THE DEBTOR THAT ARE NOT PROPERTY OF THE ESTATE
